Opinion by
Mr. Justice Fell,
The general rule in estimating damages resulting from the appropriation of a part of a tract of land in the exercise of the right of eminent domain was correctly stated in the charge, but the answers to the plaintiff’s points on the subject were not free from error. The plaintiff is a manufacturing corporation and owned a piece of land 182 by 300 feet on a part of which its main factory and other buildings were situated. The defendant in order to provide better siding facilities for this and other manufactories in the vicinity appropriated a strip of land about thirty feet wide and extending along one side of the plaintiff’s property. Whether any damage had been sustained by the plaintiff was a disputed question of fact at the trial.
By the first point the court was asked to charge that the plaintiff was entitled to recover the actual market value of the land taken. This request was repeated in the third point with the addition that the market value ascertained “ will be the first item of the verdict.” By the affirmance of these points the jury were instructed that there could be a recovery for the value of the land in any event and that this value as a distinct item should enter into their verdict. This was error. The measure of damages was the difference between the market value of the whole tract of land with its buildings before the appropriation and the market value of what remained after the appropriation. As stated by Justice Elkin in the opinion of the court on the former appeal in this case, see Moudy Mfg. Co. v. R. R. Co., 212 Pa. 156, there has been no departure from this rule announced nearly a century ago in Schuylkill Navigation Co. v. Thoburn, 7 S. & R. 411. The value of the land taken was an element of damages, to be considered in connection with the injury or advantage to the remainder in fixing the market value after the appropriation, but there could be no finding for the value irrespective of the advantage to the remainder.
It is argued that by the use of the words “ may be ” in the seventh point in the sentence, “ In estimating the damages the jury are not to be limited to any particular use of the land, but *113the adaptation of the property in question to any particular use, to which it has been or may be applied, is a proper element to be considered,” etc., the jury were allowed to consider possible future conditions in fixing the market value. The value was to be determined not only by the use to which the land was then put, but by any use to which it was then adapted or to a- prospective use which at the time gave it a market value. It was, however, the present conditions and not future possibilities that were to be considered. In view of the instruction in the general charge we do not think that the jury were misled by the affirmation of this point. The fourth assignment is not sustained for the reason that the question overruled was afterwards substantially repeated and answered by the witness. The first and second assignments are sustained and the judgment is reversed with a venire facias de novo.